Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation sheet:

	The amendment to the independent claims 1, 13, 25 and 28 provided a newly claimed invention that is different than all the previously presented claims during the prosecution history of the instant Application. Since these claims are new in the sense of required Examination and prosecution. A further search and reconsideration are required beyond the allocated time according to the AFPP. 2.0.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        2/19/2021